            Case 5:18-cv-00984-JD Document 21-1 Filed 05/01/19 Page 1 of 8



                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF OKLAHOMA


MICHAEL S. BURKE,                                 )
                                                  )
                      Plaintiff,                  )
                                                  )
vs.                                               )      Case No. CIV-18-984-D
                                                  )
1) CITY OF OKLAHOMA CITY,                         )
   a municipal corporation,                       )
2) JOSHUA NORTON, an individual, and              )
3) JASON SAMUELS, an individual,                  )
                                                  )
                      Defendants.                 )


                       SECOND AMENDED COMPLAINT

       COMES NOW the Plaintiff, Michael S. Burke (hereinafter “Burke”), and for his

causes of action against the City of Oklahoma City (hereinafter the “City”), Joshua Norton,

(hereinafter “Norton”) and Jason Samuels (hereinafter “Samuels”), as individuals,

collectively referred to as the “Individual Defendants”), alleges and states as follows:

       1.       Burke is a resident of the city of Oklahoma City, Oklahoma County, state of

Oklahoma.

       2.       Norton and Samuels are residents of the state of Oklahoma. Norton and

Samuels are, and at all times pertinent herein were, police officers for the City of Oklahoma

City. At all pertinent times mentioned herein, Norton and Samuels were acting under the

color and pretenses of the statutes, ordinances, regulations, customs, and usages of the

state of Oklahoma, the city of Oklahoma City, Oklahoma, and under the authority of their

office as police officers of Oklahoma City.

       3.       Defendant City is a municipal corporation organized and existing under the
             Case 5:18-cv-00984-JD Document 21-1 Filed 05/01/19 Page 2 of 8



laws of the state of Oklahoma.

        4.       This action arises under the United States Constitution, particularly under the

provisions of the Fourth, Eighth, and Fourteenth Amendments to the Constitution of the

United States, and under Federal law, particularly the Civil Rights Act, Title 42 U.S.C. §

1983.

        5.       On or about April 5, 2017, Burke was attending a Thunder basketball game

and was visiting with two women, at least one of which was the daughter of Defendant

Samuels, a Captain in the Department, at a table located in the Bank of Oklahoma suite

at the Chesapeake Arena.          At approximately 8:30 pm, Burke was approached and

accosted by off-duty Captain Samuels, who proceeded to accuse Burke of harassing the

women, and arrested him. Burke was frisked, searched, and handcuffed by Captain

Samuels, assisted by Officer Norton. A short while later, Norton, along with another

unknown officer, escorted Burke downstairs and outside the arena, to await transport to

an alcohol and drug center, commonly referred to as “Detox”. Norton called 911 on his

cellphone to request transportation of Burke by OCPD, to Detox. The officers placed

Burke against a concrete retaining wall, after which he was pushed, and/or allowed to fall

to the ground whereby he was injured, including several injured ribs and various cuts and

contusions. When Burke asked to be taken to a medical facility for his injuries, Norton and

the other officer ignored his complaints and refused, and took him instead to Detox. Later,

the staff at Detox recognized the seriousness of Burke’s injuries, and called an ambulance,

who transported Mr. Burke to the emergency room, where he was treated, which resulted

in over $20,000.00 in medical bills.

        6.       Neither Norton or Samuels filed any kind of report or documentation

                                                2
            Case 5:18-cv-00984-JD Document 21-1 Filed 05/01/19 Page 3 of 8



regarding the underlying basis for Burke’s arrest, the arrest itself, the decision to take

Burke to Detox, the assault by the officers or their negligence in allowing Burke to become

seriously injured while supposedly in “protective” custody, or the transport to Detox by an

on-duty officer.

       7.       It is the policy of the Oklahoma City Police Department for Officers to NOT

document or report the arrest and transport of citizens to Detox, including in this case when

the arrestee is injured as a result of officer assault and/or negligence. This deficient policy

protects the identity of police officers who violate civil rights. In this case, there is no

document or report that identified the off-duty officer who initially arrested Burke, as well

as the unknown officer whose custody Burke was in when he was seriously injured.

       8.       Burke has fully complied with the Oklahoma Governmental Tort Claims Act,

Title 51 O.S. §151 et. seq., by serving a Notice of Tort Claim on the City Clerk of Oklahoma

City on March 14, 2018, within one year of the alleged incident. No action was taken on

the claim so it was deemed denied on June 12, 2018, and this action was timely filed.



                                          COUNT I

        VIOLATION OF CIVIL RIGHTS AGAINST INDIVIDUAL DEFENDANTS

       Burke realleges, reaffirms and reincorporates paragraphs 1 through 8 above as if

fully contained herein.

       9.       Individual Defendants Norton and Samuels, off-duty but still acting under

color of law and color of their authority as police officers for the City, arrested Burke

without legal or factual cause, used excessive and unnecessary physical force on Burke,

failed to protect Burke from unnecessary harm after he was arrested, failed to provide

                                              3
         Case 5:18-cv-00984-JD Document 21-1 Filed 05/01/19 Page 4 of 8



requested medical treatment after Burke was injured, all of which caused Burke physical

and mental injury.

       10.    The conduct of the Individual Defendants deprived Burke of the following

rights, privileges, and immunities secured to him by the Constitution of the United States:

              a.      The right of Plaintiff to be secure in his person against unreasonable

                      seizure under the Fourth Amendment to the Constitution of the United

                      States; and

              b.      The right of Plaintiff to be secure in his person and effects from

                      infliction of cruel and unusual punishment in the form of excessive

                      force and failure to provide prompt medical care under the Eighth

                      Amendment to the Constitution of the United States; and

              c.      The right of Plaintiff not to be deprived of life, liberty, or property

                      without due process of law, and the right to equal protection of the

                      laws secured by the Fourteenth Amendment to the Constitution of the

                      United States.

       11.    The acts of the Defendants were performed knowingly, intentionally, and

maliciously, or in the alternative, negligently.

       WHEREFORE, Burke requests this Court to award judgment for actual damages,

attorney’s fees, prejudgment interest, costs and punitive damages in an amount necessary

to punish these Defendants and deter others from similar conduct, and such other and

further relief as is deemed proper and necessary.




                                               4
         Case 5:18-cv-00984-JD Document 21-1 Filed 05/01/19 Page 5 of 8



                   VIOLATION OF CIVIL RIGHTS AGAINST THE CITY

       Burke realleges, reaffirms and reincorporates paragraphs 1 through 11 above as if

fully contained herein.

       12.    The City’s policy allowing officers to avoid all documentation of the report of

the arrest and transport of citizens to Detox, including in this case when the arrestee is

injured as a result of officer assault and/or negligence, protects the identity of police

officers who violate civil rights, and acts as a bar to Burke’s meaningful access to the

Courts, guaranteed by the Constitution. In this case, there is no document or report that

identified the off-duty officer who initially arrested Burke, (who is now believed to be

Defendant Samuels), or the other officers involved whose custody Burke was in when he

was seriously injured.

       13.    The City’s policy, or custom of encouraging officers to NOT document

arrests, detentions, accidents, injuries, and transports, constitutes a municipal policy,

custom, usage, or practice which violates civil rights. The City’s policy also acts as a bar

to citizen’s constitutional right of meaningful access to the Courts.

       14.    The conduct of the City deprived Burke of the following rights, privileges, and

immunities secured to him by the Constitution of the United States:

              a.     The right of Plaintiff to be secure in his person against unreasonable

                     seizure under the Fourth Amendment to the Constitution of the United

                     States; and

              b.     The right of Plaintiff to be secure in his person and effects from

                     infliction of cruel and unusual punishment in the form of excessive

                     force and failure to provide prompt medical care under the Eighth

                                             5
         Case 5:18-cv-00984-JD Document 21-1 Filed 05/01/19 Page 6 of 8



                      Amendment to the Constitution of the United States; and

              c.      The right of Plaintiff not to be deprived of life, liberty, or property

                      without due process of law, and the right to equal protection of the

                      laws secured by the Fourteenth Amendment to the Constitution of the

                      United States.

       WHEREFORE, Burke requests this Court to award judgment for actual damages,

attorney’s fees, prejudgment interest, and costs, injunctive relief, and such other and

further relief as is deemed proper and necessary.



                                         COUNT III.

                      NEGLIGENCE AGAINST ALL DEFENDANTS

       Burke realleges, reaffirms and reincorporates paragraphs 1 through 14 above as if

fully contained herein.

       15.    The City had a duty to Burke and all those persons who may have reason to

come into contact with the officers and employees of the City, to properly select its police

officers and to properly train them as to the laws of the municipality, the state of Oklahoma,

the United States, along with the correct procedures and policies of the City as its police

force. Further, the City had a duty to require its officers to properly document arrests,

detentions, assaults, accidents, injuries, and transports.

       16.    Defendant City breached its duty to Burke and others including, but not

limited to, the following particulars:

              a.      failure to select and employ qualified officers and employees; and

              b.      failure to terminate the employment of substandard and dangerous

                                              6
         Case 5:18-cv-00984-JD Document 21-1 Filed 05/01/19 Page 7 of 8



                     officers and employees when put on notice of those employees’

                     deficiencies; and

              c.     failure to properly train its police officers on the righteous boundaries

                     of their police powers; and

              d.     failure to properly train its officers and employees as to proper arrest

                     techniques and policy.

              e.     Failure to have policies and procedures which require the reporting of

                     violations of civil rights related to arrests, detentions, assaults,

                     accidents, injuries, and transports.

              f.     Failure to protect a handcuffed detainee from injury while in custody.

       17.    The Defendants’ breach of duty was the proximate cause of Burke’s

damages, as outlined herein.

       WHEREFORE, Burke requests this Court to award judgment for actual damages,

attorney’s fees, prejudgment interest, costs and punitive damages (against the Individual

Defendants) in an amount necessary to punish those Defendants and deter others from

similar conduct, injunctive relief, and such other and further relief as is deemed proper and

necessary.


                                                   Respectfully submitted,


                                                   s/ Jerry L. Colclazier
                                                   Jerry L. Colclazier, OBA #13814
                                                   COLCLAZIER & ASSOCIATES
                                                   404 North Main Street
                                                   Seminole, OK 74868
                                                   Telephone: (405) 382-1212
                                                   Facsimile: (405) 382-1214

                                                   ATTORNEY FOR PLAINTIFF

                                              7
        Case 5:18-cv-00984-JD Document 21-1 Filed 05/01/19 Page 8 of 8



                              CERTIFICATE OF SERVICE

      I certify that on the        day of May, 2019, I electronically transmitted the above
and foregoing instrument to the Clerk of the Court using the ECF System for filing and
transmittal of a Notice of Electronic Filing to the following ECF registrant:

              Richard C. Smith
              Sherri R. Katz
              Assistant Municipal Counselors
              City of Oklahoma City
              200 N. Walker, Suite 400
              Oklahoma City, OK 73102


                                                 s/ Jerry L. Colclazier
                                                 Jerry L. Colclazier




                                            8
